DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-19, 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Merz et al. (U.S. 9,714,184 B2) further in view of Strong et al. (U.S. 2014/0340731 A1) still further in view of Matthies (U.S. 6,735,982 B2).
     Merz et al. teaches lamination of a thin flexible glass film on a flexible web inter-leaf substrate with an electrostatic charge by the use of rollers to press the glass film and flexible inter-leaf web substrate together, with the glass film being less than .3 mm in thickness (abstract, col. 2, line 60 to col. 3, line 15, Figure 1).  Strong et al. teaches the use of rollers to laminate a flexible glass web to more rigid glass substrates by the use of rollers (Figure 4J, sections 0113 and 0114).  The pressure of the rollers on the flexible glass web and substrate is selected so as to insure a good bond between the web and substrate (section 0114).  Matthies teaches the use of an electrostatic charge to bind together a thin glass sheet and a thicker glass carrier layer, which is delaminated from the thin glass sheet when it is used in its final application as a screen on an electrical device (abstract).
     The instant invention claims a method of bonding a flexible glass sheet to a thicker more rigid glass substrate with electrostatic charge only, and the use of rollers with a .

Applicant's arguments filed 23 March 2021 have been fully considered but they are not persuasive.
Applicant argues that the laminate of Merz et al. ‘184 contains an interlayer that is excluded by the instant claims language.  The combination of the rejection calls for the rigid substrate of Strong et al. to be substituted for the interlayer substrate of Merz et al. ‘184, thus the interlayer of Merz et al. ‘184 is not present in the final article of the combination of the references.  Applicant argues that the rigid substrate of Strong et al. cannot be substituted for the interlayer of Merz et al. ‘184 because the product of Merz et al. is wound onto a roll.  The position of the examiner is that anyone of ordinary skill in the art seeking to transfer to a rigid substrate as required by Strong et al. the teaching of Merz et al. ‘184 of applying a thin glass substrate from a roll with electrostatic bonding to another substrate, would not seek to store the rigid laminate in a roll, as this is not the storage state of Strong et al. Applicant’s arguments not being persuasive, the rejection is maintained.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783